Exhibit 10.30

LOGO [g790602spp1.jpg]     AIR COMMERCIAL REAL ESTATE ASSOCIATION

STANDARD MULTI-TENANT OFFICE LEASE - NET

 

1.

Basic Provisions (“Basic Provisions”).

 1.1          Parties: This Lease (“Lease”), dated for reference purposes only
January 25, 2013, is made by and between

AG/Touchstone TP, LLC, a Delaware limited liability company

 

 

  (“Lessor”)

and

 

DermTech International, a California corporation (“*” means “see Addendum”)

 

                                                                 
                                                      (“Lessee”), (collectively
the “Parties”, or individually a “Party”).

1.2(a)     Premises: That certain portion of the Project (as defined below),
known as Suite Number(s), 100, first floor(s), consisting of approximately 8,497
rentable square feet (“Premises”). The Premises are located at: 11099 North
Torrey Pines Road in the City of San Diego (La Jolla), County of San Diego,
State of California, with zip code 92037. In addition to Lessee’s rights to use
and occupy the Premises as hereinafter specified, Lessee shall have
non-exclusive rights to the Common Areas (as defined in Paragraph 2.7 below) as
hereinafter specified, but shall not have any rights to the roof, the exterior
walls, the area above the dropped ceilings, or the utility raceways of the
building containing the Premises (“Building”) or to any other buildings in the
Project. The Premises, the Building, the Common Areas, the land upon which they
are located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Project.” The Project consists of approximately
92,479 rentable square feet. (See also Paragraph 2)

1.2(b)     Parking: * unreserved and * reserved vehicle parking spaces at a
monthly cost of $* per unreserved space and $* per reserved space. (See
Paragraph 2.6)

1.3          Term: see Addendum years and see Addendum months (“Original Term”)
commencing see Addendum (“Commencement Date”) and ending see Addendum
(“Expiration Date”). (See also Paragraph 3)

1.4          Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing * (“Early Possession Date”).
(See also Paragraphs 3.2 and 3.3)

1.5          Base Rent: $14,150.00 per month (“Base Rent)”, payable on the first
day of each month commencing on the Commencement Date. (See also Paragraph 4)

☐ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph N/A

1.6          Lessee’s Share of Operating Expenses: 9 and 19/100 percent (9.19%)
(“Lessee’s Share”). In the event that that size of the Premises and/or the
Project are modified during the term of this Lease, Lessor shall recalculate
Lessee’s Share to reflect such modification.

1.7          Base Rent and Other Monies Paid Upon Execution:

(a)          Base Rent: $14,150.00 for the period first full month after the
Commencement Date                                          
                     .

(b)         Operating Expenses: $9,350.00 for the period                   
                                         
                                                               .

(c)         Security Deposit: $40,000 (“Security Deposit”). (See also Paragraph
5)

(d)         Parking: $0.00 for the period
                                         
                                         
                                                                    .

(e)         Other: $                                         for
                                         
                                         
                                                        .

(f)         Total Due Upon Execution of this Lease: $63,500.

1.8          Agreed Use: *                                              
                                         
                                         
                                                               

                                                                 
                                         
                                         
                                         
                                                          

                                                                 
                                         
                                         
                                         
                      . (See also Paragraph 6)

 

GE

INITIALS

 

PAGE 1 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

1.9         Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph
8)

1.10       Real Estate Brokers: (See also Paragraph 15)

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

☐                                                                
                                                                represents
Lessor exclusively (“Lessor’s Broker”);

☐                                                                
                                                          represents Lessee
exclusively (“Lessee’s Broker”); or

☐                                                                
                                                                represents both
Lessor and Lessee (“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers for the brokerage services rendered by
the Brokers the fee agreed to in a separate written agreement.

1.11         Guarantor. The obligations of the Lessee under this Lease shall be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)

1.12        Business Hours for the Building: * a.m. to * p.m., Mondays through
Fridays (except Building Holidays) and * a.m. to * p.m. on Saturdays (except
Building Holidays). “Building Holidays” shall mean the dates of observation of
New Year’s Day, President’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and                     .

1.13       Lessor Supplied Services. Notwithstanding the provisions of Paragraph
11.1, Lessor is NOT obligated to provide the following within the Premises:

☑ Janitorial services inside premises.

☐ Electricity

☐ Other (specify):                                       
                                         
                                         
                                         
                                               

1.14       Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:

☑ an Addendum consisting of Paragraphs 1.2 through 53;

☑ a plot plan depicting the Premises;

☑ a current set of the Rules and Regulations;

☐ a Work Letter;

☐ a janitorial schedule;

☐ other (specify):                                          
                                         
                                         
                                         
                                                

                                                                    
                                         
                                         
                                         
                                                   .

 

2.

Premises.

2.1         Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease. While the approximate
square footage of the Premises may have been used in the marketing of the
Premises for purposes of comparison, the Base Rent stated herein is NOT tied to
square footage and is not subject to adjustment should the actual size be
determined to be different. Note: Lessee is advised to verify the actual size
prior to executing this Lease.

2.2         Condition. Lessor shall deliver the Premises to Lessee in a clean
condition on the Commencement Date or the Early Possession Date, whichever first
occurs (“Start Date”), and warrants that (1) the existing electrical, plumbing,
fire sprinkler, lighting, heating, ventilating and air conditioning systems
(“HVAC”), and all other items which the Lessor is obligated to construct
pursuant to the Work Letter attached hereto, if any, other than those
constructed by Lessee, shall be in good operating condition on said date and
shall continue to be in good operating condition for 180 days following such
date, (2) the structural elements of the roof, bearing walls and foundation of
the Unit shall be free of material defects, and (3) to Lessor’s actual
knowledge, the Premises do not contain hazardous levels of any mold or fungi
defined as toxic under applicable state or federal law.

2.3         Compliance. Lessor warrants that to the best of its knowledge the
improvements comprising the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) in effect when the improvements were constructed. Said warranty
does not apply to the use to which Lessee will put the Premises, modifications
which may be required by the Americans with Disabilities Act or any similar laws
as a result of Lessee’s use (see Paragraph 49), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the zoning and other
Applicable Requirements are appropriate for Lessee’s Intended use, and
acknowledges that past uses of the Premises may no longer be allowed. If the
Premises do not comply with said warranty, Lessor shall, except as otherwise
provided, promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance, rectify the same.
If the Applicable Requirements are hereafter changed so as to require during the
term of this Lease the construction of an addition to or an alteration of the
Premises,

 

GE

INITIALS

  PAGE 2 OF 19  

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

or the reinforcement or other physical modification of the Premises (“Capital
Expenditure”), Lessor and Lessee shall allocate the cost of such work as
follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months’ Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with Interest, from Rent until Lessor’s share of such costs have been
fully paid. If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensify of use, or
modification to the Premises then, and in that event, Lessee shall either:
(i) immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not have any right to terminate this Lease.

2.4        Acknowledgements. Lessee acknowledges that (a) It has been given an
opportunity to inspect and measure the Premises, (b) It has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements), and their suitability for Lessee’s intended use,
(c) Lessee has made such investigation as it deems necessary with reference to
such matters and assumes all responsibility therefor as the same relate to its
occupancy of the Premises, (d) it is not relying on any representation as to the
size of the Premises made by Brokers or Lessor, (e) the square footage of the
Premises was not material to Lessee’s decision to lease the Premises and pay the
Rent stated herein, and (f) neither Lessor, Lessor’s agents, nor Brokers have
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Lease. In addition, Lessor acknowledges
that: (i) Brokers have made no representations, promises or warranties
concerning Lessee’s ability to honor the Lease or suitability to occupy the
Premises, and (ii) it is Lessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.

2.5        Lessee as Prior Owner/Occupant.

2.6        Vehicle Parking. So long as Lessee is not in default, and subject to
the Rules and Regulations attached hereto, and as established by Lessor from
time to time, Lessee shall be entitled to rent and use the number of parking
spaces specified in Paragraph 1.2(b) at no additional charge.

(a)    If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

(b)    

2.7        Common Areas - Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the
Premises that are provided and designated by the Lessor from time to time for
the general non-exclusive use of Lessor, Lessee and other tenants of the Project
and their respective employees, suppliers, shippers, customers, contractors and
invitees, including, but not limited to, common entrances, lobbies, corridors,
stairwells, public restrooms, elevators, parking areas, loading and unloading
areas, trash areas, roadways, walkways, driveways and landscaped areas.

2.8        Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9        Common Areas - Rules and Regulations. Lessor or such other person(s)
as Lessor may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to adopt, modify,
amend and enforce reasonable rules and regulations (“Rules and Regulations”) for
the management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. The Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project.

2.10        Common Areas - Changes. Lessor shall have the right, in Lessor’s
sole discretion, from time to time:

(a)            To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of

 

GE

INITIALS

 

PAGE 3 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

the lobbies, windows, stairways, air shafts, elevators, escalators, restrooms,
driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways;

(b)            To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

(c)            To designate other land outside the boundaries of the Project to
be a part of the Common Areas;

(d)            To add additional buildings and improvements to the Common Areas;

(e)            To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and

(f)            To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business judgment, deem to be appropriate.

3.

Term.

3.1        Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

3.2         Early Possession.

3.3        Delay in Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the Target
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease or change the
Expiration Date. Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee. If possession is not
delivered within 60 days after the Target Commencement Date, as the same may be
extended under the terms of any Work Letter executed be Parties, Lessee may, at
its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder. If such written notice is not received by Lessor
within said 10 day period, Lessee’s right to cancel shall terminate. If
possession of the Premises is not delivered within 120 days after the Target
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

3.4        Lessee Compliance. Lessor shall not be required to deliver possession
of the Premises to Lessee until Lessee compiles with its obligation to provide
evidence of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee
shall be required to perform all of its obligations under this Lease from and
after the Start Date, including the payment of Rent, notwithstanding Lessor’s
election to withhold possession pending receipt of such evidence of insurance.
Further, if Lessee is required to perform any other conditions prior to or
concurrent with the Start Date, the Start Date shall occur but Lessor may elect
to withhold possession until such conditions are satisfied.

4.

Rent.

4.1.        Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2        Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share of all Operating Expenses,
as hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

(a)            “Operating Expenses” include all costs incurred by Lessor
relating to the ownership and operation of the Project, calculated as if the
Project was at least 95% occupied, including, but not limited to, the following:

(i)          The operation, repair, and maintenance in neat, clean, safe, good
order and condition, of the following:

(aa)        The Common Areas, including their surfaces, coverings, decorative
items, carpets, drapes and window coverings, and including parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
stairways, parkways, driveways, landscaped areas, striping, bumpers, irrigation
systems, Common Area lighting facilities, building exteriors and roofs, fences
and gates;

(bb)        All heating, air conditioning, plumbing, electrical systems, life
safety equipment, communication systems and other equipment used in common by,
or for the benefit of, lessees or occupants of the Project, including elevators
and escalators, tenant directories, fire detection systems including sprinkler
system maintenance and repair.

(cc)        All other areas and improvements that are within the exterior
boundaries of the Project but outside of the Premises and/or any other space
occupied by a tenant.

(ii)          The cost of trash disposal, janitorial and security services, pest
control services, and the costs of any environmental inspections;

(iii)         The cost of any other service to be provided by Lessor that is
elsewhere in this Lease stated to be an “Operating Expense”;

(iv)          The cost of the premiums for the insurance policies maintained by
Lessor pursuant to paragraph 8 and any deductible portion of an insured loss
concerning the Building or the Common Areas;

(v)          The amount of the Real Property Taxes payable by Lessor pursuant to
paragraph 10;

(vi)         The cost of water, sewer, gas, electricity, and other publicly
mandated services not separately metered;

(vii)        Labor, salaries, and applicable fringe benefits and costs,
materials, supplies and tools, used in maintaining and/or cleaning the Project
and accounting fees attributable to the operation of the Project;

(viii)      The cost to replace equipment or capital components such as the
roof, foundations, or exterior walls, the cost to replace a Common Area capital
improvement, such as the parking lot paving, elevators or fences, and/or the
cost of any capital improvement to the Building or the Project not covered under
the provisions of Paragraph 2.3. Provided however, that if such equipment or
capital component has a useful life for accounting purposes of 5 years or more
that Lessor shall allocate the cost of any such capital improvement over a 12
year period and Lessee shall not be required to pay more than Lessee’s Share of
1/144th of the cost of such capital improvement in any given month;

(ix)        The cost to replace equipment or improvements that have a useful
life for accounting purposes of 5 years or less.

(x)

(b)            Any item of Operating Expense that is specifically attributable
to the Premises, the Building or to any other building in the

 

GE

INITIALS

 

PAGE 4 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

Project or to the operation, repair and maintenance thereof, shall be allocated
entirely to such Premises, Building, or other building. However, any such item
that is not specifically attributable to the Building or to any other building
or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project.

(c)        The inclusion of the improvements, facilities and services set forth
in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor
to either have said improvements or facilities or to provide those services
unless the Project already has the same, Lessor already provides the services,
or Lessor has agreed elsewhere in this Lease to provide the same or some of
them.

(d)        Lessee’s Share of Operating Expenses is payable monthly on the same
day as the Base Rent is due hereunder. The amount of such payments shall be
based on Lessor’s estimate of the Operating Expenses. Within 60 days after
written request (but not more than once each year) Lessor shall deliver to
Lessee a reasonably detailed statement showing Lessee’s Share of the actual
Operating Expenses for the preceding year. If Lessee’s payments during such year
exceed Lessee’s Share, Lessor shall credit the amount of such over-payment
against Lessee’s future payments. If Lessee’s payments during such year were
less than Lessee’s Share, Lessee shall pay to Lessor the amount of the
deficiency within 10 days after delivery by Lessor to Lessee of the statement.

(e)        Operating Expenses shall not include any expenses paid by any tenant
directly to third parties, or as to which Lessor is otherwise reimbursed by any
third party, other tenant, or by insurance proceeds.

4.3        Payment. Lessee shall cause payment of Rent to be received by Lessor
in lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
In the event that any invoice prepared by Lessor is inaccurate such inaccuracy
shall not constitute a waiver and Lessee shall be obligated to pay the amount
set forth in this Lease. Rent for any period during the term hereof which is for
less than one full calendar month shall be prorated based upon the actual number
of days of said month. Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Operating Expenses, and any remaining amount to any other outstanding charges or
costs.

5.        Security Deposit. Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. Lessor shall not be required to keep the Security
Deposit separate from its general accounts. Within 30 days after the expiration
or termination of this Lease, Lessor shall return that portion of the Security
Deposit not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.

6.

Use.

6.1        Use. Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
guide, signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements of the Building, will not adversely
affect the mechanical, electrical, HVAC, and other systems of the Building,
and/or will not affect the exterior appearance of the Building. If Lessor elects
to withhold consent, Lessor shall within 7 days after such request give written
notification of same, which notice shall include an explanation of Lessor’s
objections to the change in the Agreed Use.

6.2         Hazardous Substances.

(a) Reportable Uses Require Consent.

 

GE

INITIALS

 

PAGE 5 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

(b) Duty to Inform Lessor.

(c) Lessee Remediation.

(d) Lessee Indemnification.

(e) Lessor Indemnification.

(f) Investigations and Remediations.

(g) Lessor Termination Option.

6.3          Lessee’s Compliance with Applicable Requirements.

6.4          Inspection; Compliance.

7.

Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1          Lessee’s Obligations. Notwithstanding Lessor’s obligation to keep
the Premises in good condition and repair, Lessee shall be responsible for
payment of the cost thereof to Lessor as additional rent for that portion of the
cost of any maintenance and repair of the Premises, or any equipment (wherever
located) that serves only Lessee or the Premises, to the extent such cost is
attributable to causes beyond normal wear and tear. Lessee shall be responsible
for the cost of painting, repairing or replacing wall coverings, and to repair
or replace any improvements within the Premises. Lessor may, at its option, upon
reasonable notice, elect to have Lessee perform any particular such maintenance
or repairs the cost of which is otherwise Lessee’s responsibility hereunder.

7.2          Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Operating Expenses), 6 (Use), 7.1 (Lessee’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Lessor, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, fire sprinkler system, fire alarm and/or smoke
detection systems, fire hydrants, and the Common Areas. Lessee expressly waives
the benefit of any statute now or

 

GE

INITIALS

 

PAGE 6 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

hereafter in effect to the extent it is inconsistent with the terms of this
Lease.

7.3         Utility Installations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air lines, vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, and plumbing in or on the Premises. The term “Trade Fixtures”
shall mean Lessee’s machinery and equipment that can be removed without doing
material damage to the Premises. The term “Alterations” shall mean any
modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the Interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof, ceilings, floors or any existing walls, will
not affect the electrical, plumbing, HVAC, and/or life safety systems, and the
cost thereof in each instance does not exceed $10,000. Notwithstanding the
foregoing. Lessee shall not make or permit any roof penetrations and/or install
anything on the roof without the prior written approval of Lessor. Lessor may,
as a precondition to granting such approval, require Lessee to utilize a
contractor chosen and/or approved by Lessor. Any Alterations or Utility
Installations that Lessee shall desire to make and which require the consent of
the Lessor shall be presented to Lessor in written form with detailed plans.
Consent shall be deemed conditioned upon Lessee’s: (i) acquiring all applicable
governmental permits, (ii) furnishing Lessor with copies of both the permits and
the plans and specifications prior to commencement of the work, and
(iii) compliance with all conditions of said permits and other Applicable
Requirements in a prompt and expeditious manner. Any Alterations or Utility
Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month’s Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee’s posting an
additional Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

7.4         Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to timely vacate the Premises pursuant to this Paragraph 7.4(c) without
the express written consent of Lessor shall constitute a holdover under the
provisions of Paragraph 26 below.

8.

Insurance; Indemnity.

8.1          Insurance Premiums. The cost of the premiums for the insurance
policies maintained by Lessor pursuant to paragraph 8 are included as Operating
Expenses (see paragraph 4.2 (a)(iv)). Said costs shall include increases in the
premiums resulting from additional coverage related to requirements of the
holder of a mortgage or deed of trust covering the Premises, Building and/or
Project, increased valuation of the Premises, Building and/or Project, and/or a
general premium rate increase. Said costs shall not, however, include any
premium increases resulting from the nature of the occupancy of any other tenant
of the Building.

8.2          Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement. The policy
shall not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “Insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an

 

GE

INITIALS

 

PAGE 7 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

endorsement on its liability policy(ies) which provides that its insurance shall
be primary to and not contributory with any similar insurance carried by Lessor,
whose insurance shall be considered excess insurance only.

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

8.3          Property Insurance - Building, Improvements and Rental Value.

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Building and/or
Project. The amount of such insurance shall be equal to the full insurable
replacement cost of the Building and/or Project, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee not by Lessor. If the coverage is available
and commercially appropriate, such policy or policies shall insure against all
risks of direct physical loss or damage (except the perils of flood and/or
earthquake unless required by a Lender), including coverage for debris removal
and the enforcement of any Applicable Requirements requiring the upgrading,
demolition, reconstruction or replacement of any portion of the Premises as the
result of a covered loss. Said policy or policies shall also contain an agreed
valuation provision in lieu of any coinsurance clause, waiver of subrogation,
and inflation guard protection causing an increase in the annual property
insurance coverage amount by a factor of not less than the adjusted U.S.
Department of Labor Consumer Price Index for All Urban Consumers for the city
nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed a commercially
reasonable amount.

(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.

(d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.

8.4          Lessee’s Property; Business Interruption Insurance; Worker’s
Compensation Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) Worker’s Compensation Insurance. Lessee shall obtain and maintain Workers
Compensation insurance in such amount as may be required by Applicable
Requirements.

(d) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5          Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a “General Policyholders Rating” of at least
A-, VII, as set forth in the most current issue of “Best’s Insurance Guide”, or
such other rating as may be required by a Lender. Lessee shall not do or permit
to be done anything which invalidates the required insurance policies. Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
of such insurance or certificates with copies of the required endorsements
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor. Lessee shall, at least 10 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee, which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fail to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same.

8.6          Waiver of Subrogation. Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

8.7          Indemnity. Except for Lessor’s negligence or willful misconduct,
and subject to the waiver of subrogation above, Lessee shall indemnify, protect,
defend and hold harmless the Premises, Lessor and its agents, Lessor’s master or
ground lessor, partners and Lenders, from and against any and all claims, loss
of rents and/or damages, liens, judgments, penalties, attorneys’ and
consultants’ fees, expenses and/or liabilities arising out of, involving, or in
connection with, the use and/or occupancy of the Premises by Lessee. If any
action or proceeding is brought against Lessor by reason of any of the foregoing
matters, Lessee shall upon notice defend the same at Lessee’s expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified.

8.8          Exemption of Lessor and Its Agents from Liability. Notwithstanding
the negligence or breach of this Lease by Lessor or its agents, neither Lessor
nor its agents shall be liable under any circumstances for: (i) injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee’s business or for
any loss of income or profit therefrom. Instead, it is intended that Lessee’s
sole recourse in the event of such damages or Injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

8.9          Failure to Provide Insurance. Lessee acknowledges that any failure
on its part to obtain or maintain the insurance required

 

GE

INITIALS

 

PAGE 8 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

herein will expose Lessor to risks and potentially cause Lessor to incur costs
not contemplated by this Lease, the extent of which will be extremely difficult
to ascertain.

9.

Damage or Destruction.

9.1          Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e)     

9.2          Partial Damage Insured Loss. If a Premises Partial Damage that is
an Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such
damage (but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

9.3          Partial Damage Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense).
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4          Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

9.5          Damage Near End of Term. If at any time during the last 6 months of
this Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6          Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction for which Lessee is not responsible under this Lease, the Rent
payable by Lessee for the period required for the repair, remediation or
restoration of such damage shall be abated in proportion to the degree to which
Lessee’s use of the Premises is impaired, but not to exceed the proceeds
received from the Rental Value insurance. All other obligations of Lessee
hereunder shall be performed by Lessee, and Lessor shall have no liability for
any such

 

GE

INITIALS

 

PAGE 9 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

damage, destruction, remediation, repair or restoration except as provided
herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

9.7          Termination; Advance Payments. Upon termination of this Lease
pursuant to Paragraph 9, an equitable adjustment shall be made concerning
advance Base Rent and any other advance payments made by Lessee to Lessor.
Lessor shall, in addition, return to Lessee so much of Lessee’s Security Deposit
as has not been, or is not then required to be, used by Lessor.

10.

Real Property Taxes.

10.1          Definitions. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. Real Property Taxes shall also include any
tax, fee, levy, assessment or charge, or any increase therein: (i) imposed by
reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.

10.2          Payment of Taxes. Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Operating Expenses in
accordance with the provisions of Paragraph 4.2.

10.3          Additional Improvements. Operating Expenses shall not include Real
Property Taxes specified in the tax assessor’s records and work sheets as being
caused by additional improvements placed upon the Project by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed solely by reason of Alterations, Trade
Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.

10.4          Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements Included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5          Personal Property Taxes. Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.

11.

Utilities and Services.

11.1    Services Provided by Lessor. * Lessor shall provide heating,
ventilation, air conditioning, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use in connection with laboratory and office, and Janitorial services
to the Common Area.

11.2    Services Exclusive to Lessee. Lessee shall pay for all water, gas, heat,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon. If a service is deleted by Paragraph 1.13 and
such service is not separately metered to the Premises, Lessee shall pay at
Lessor’s option, either Lessee’s Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.

11.3    Hours of Service. Said services and utilities shall be provided during
times set forth in Paragraph 1.12. Utilities and services required at other
times shall be subject to advance request and reimbursement by Lessee to Lessor
of the cost thereof.*

11.4    Excess Usage by Lessee. Lessee shall not make connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water, lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security and trash services,
over standard office or laboratory usage for the Project. Lessor shall require
Lessee to reimburse Lessor for any excess expenses or costs that may arise out
of a breach of this subparagraph by Lessee. Lessor may, in its sole discretion,
install at Lessee’s expense supplemental equipment and/or separate metering
applicable to Lessee’s excess usage or loading.

11.5    Interruptions. There shall be no abatement of rent and Lessor shall not
be liable in any respect whatsoever for the inadequacy, stoppage, interruption
or discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12.

Assignment and Subletting.

12.1          Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed.

(b)

 

GE

INITIALS

 

PAGE 10 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

(c)

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and nonfixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

12.2         Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

12.3        Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
subleasee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13.

Default; Breach; Remedies.

13.1        Default; Breach. * A “Default” is defined as a failure by the Lessee
to comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether

 

GE

INITIALS

 

PAGE 11 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

to Lessor or to a third party, when due, to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of 3 business days following written notice to Lessee. THE ACCEPTANCE BY
LESSOR OF A PARTIAL PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A
WAIVER OF ANY OF LESSOR’S RIGHTS, INCLUDING LESSOR’S RIGHT TO RECOVER POSSESSION
OF THE PREMISES.

(c) The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination,
(vi) evidence concerning any guarantee and/or Guarantor, (vii) any document
requested under Paragraph 41, (viii) material data safety sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10 days following written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

13.2        Remedies. If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3        Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditionsof this Lease. Upon Breach of this Lease
by Lessee, any such inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an Inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.

13.4        Late Charges. Lessee hereby acknowledges that late payment by Lessee
of Rent will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor

 

GE

INITIALS

 

PAGE 12 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

within 5 days after such amount shall be due, then, without any requirement for
notice to Lessee, Lessee shall Immediately pay to Lessor a one-time late charge
equal to 10% of each such overdue amount or $100, whichever is greater. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee’s Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for 3
consecutive installments of Base Rent, then notwithstanding any provision of
this Lease to the contrary, Base Rent shall, at Lessor’s option, become due and
payable quarterly in advance.

13.5      Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which It was due for non-scheduled
payment, shall bear Interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable In addition to
the potential late charge provided for in Paragraph 13.4.

13.6      Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall be
30 days after receipt by Lessor, and any Lender whose name and address shall
have been furnished Lessee in writing for such purpose, of written notice
specifying wherein such obligation of Lessor has not been performed; provided,
however, that if the nature of Lessor’s obligation Is such that more than 30
days are reasonably required for its performance, then Lessor shall not be in
breach if performance Is commenced within such 30 day period and thereafter
diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure, provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

14.       Condemnation. If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively “Condemnation”), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the rentable floor area of the
Premises, or more than 25% of Lessee’s Reserved Parking Spaces, If any, are
taken by Condemnation, Lessee may, at Lessee’s option, to be exercised In
writing within 10 days after Lessor shall have given Lessee written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession. If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation. Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemn or for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease Is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

15.       Brokerage Fees.

15.1      Additional Commission.

15.2      Assumption of Obligations.

15.3      Representations and indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s foe in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.

16.       Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 business days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate“ form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is In full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10 days after written notice
from Lessor deliver to any potential lender or purchaser designated by Lessor
such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements for the
past 3 years. All such financial statements shall

 

GE

INITIALS

 

PAGE 13 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

17.      Definition of Lessor. The term “Lessor” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee’s interest in the prior lease. In the event of
a transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18.      Severability. The invalidity of any provision of this Lease, as
determined by a court of competent Jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.      Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20.      Limitation on Liability. The obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Project, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21.      Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.

22.      No Prior or Other Agreements; Broker Disclaimer. This Lease contains
all agreements between the Parties with respect to any matter mentioned herein,
and no other prior or contemporaneous agreement or understanding shall be
effective. Lessor and Lessee each represents and warrants to the Brokers that it
has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the use, nature, quality and character of the Premises. Brokers have
no responsibility with respect thereto or with respect to any default or breach
hereof by either Party.

23.      Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, It shall be deemed received on the next business day.

24.      Waivers.

(a)        No waiver by either party of the Default or Breach of any term,
covenant or condition hereof by the other party, shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent Default or Breach
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent.

(b)        The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account
of moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.

(c)        THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.

25.      Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a)        When entering into a discussion with a real estate agent regarding a
real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:

(i)     Lessor’s Agent. A Lessor’s agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. A Lessor’s agent or subagent has
the following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii)     Lessee’s Agent. An agent can agree to act as agent for the Lessee only.
In these situations, the agent is not the Lessor’s agent, even if by agreement
the agent may receive compensation for services rendered, either in full or in
part from the Lessor. An agent acting only for a Lessee has the following
affirmative obligations. To the Lessee: A fiduciary duty of utmost care,
integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee and
the Lessor: a. Diligent exercise of reasonable skills and care in performance of
the agent’s duties, b. A duty of honest and fair dealing and good faith. c. A
duty to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii)     Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary

 

GE

INITIALS

 

PAGE 14 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

duty of utmost care, integrity, honesty and loyalty in the dealings with either
Lessor or the Lessee, b. Other duties to the Lessor and the Lessee as stated
above in subparagraphs (i) or (ii). In representing both Lessor and Lessee, the
agent may not without the express permission of the respective Party, disclose
to the other Party that the Lessor will accept rent in an amount less than that
indicated in the listing or that the Lessee is willing to pay a higher rent than
that offered. The above duties of the agent in a real estate transaction do not
relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of the transaction. A real estate
agent is a person qualified to advise about real estate. If legal or tax advice
is desired, consult a competent professional.

(b)

(c)             Lessor and Lessee agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential.

26.            No Right To Holdover. Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease. In the event that Lessee holds over, then the Base Rent shall be
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.

27.            Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

28.            Covenants and Conditions; Construction of Agreement. All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

29.             Binding Effect; Choice of Law. This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

30.            Subordination; Attornment; NonDisturbance.

30.1        Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2            Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor.

30.3            NonDisturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “NonDisturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises.

30.4            Self-Executing. The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31.            Attorneys’ Fees. If any Party brings an action or proceeding
involving the Premises founded in contract the Prevailing Party (as hereafter
defined) in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term, “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other Party of its claim or defense. The attorneys’ fees
award shall not be computed in accordance with any court fee schedule, but shall
be such as to fully reimburse all attorneys’ fees reasonably incurred. In
addition, Lessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).

32.            Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect to Lessee’s
use of the Premises. All such activities shall be without abatement of rent or
liability to Lessee. In addition, Lessor shall have the right to retain keys to
the Premises and to unlock all doors in or upon the Premises other than to
files, vaults and safes, and in the case of emergency to enter the Premises by
any reasonably appropriate means, and any such entry shall not be deemed a
forcible or unlawful entry or detainer of the Premises or an eviction. Lessee
waives any charges for damages or injuries or interference with Lessee’s
property or business in connection therewith.

 

GE

INITIALS

 

PAGE 15 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

33.            Auctions. Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor’s prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.            Signs. Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 months of the term
hereof. Lessor may not place any sign on the exterior of the Building that
covers any of the windows of the Premises. Except for ordinary “For Sublease”
signs which may be placed only on the Premises, Lessee shall not place any sign
upon the Project without Lessor’s prior written consent. All signs must comply
with all Applicable Requirements.

35.            Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

36.            Consents. Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37.            Guarantor.

37.1        Execution. The Guarantors, if any, shall each execute a guaranty in
the form most recently published by the AIR Commercial Real Estate Association.

37.2        Default. It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements,
(c) an Estoppel Certificate, or (d) written confirmation that the guaranty is
still in effect.

38.            Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.            Options. If Lessee is granted an Option, as defined below, then
the following provisions shall apply.

39.1        Definition. “Option” shall mean; (a) the right to extend or reduce
the term of or renew this Lease or to extend or reduce the term of or renew any
lease that Lessee has on other property of Lessor; (b) the right of first
refusal or first offer to lease either the Premises or other property of Lessor;
(c) the right to purchase, the right of first offer to purchase or the right of
first refusal to purchase the Premises or other property of Lessor.

39.2        Options Personal To Original Lessee. Any Option granted to Lessee in
this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.

39.3        Multiple Options. In the event that Lessee has any multiple Options
to extend or renew this Lease, a later Option cannot be exercised unless the
prior Options have been validly exercised.

39.4        Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

40.            Security Measures. Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of the
Premises, Lessee, its agents and invitees and their property from the acts of
third parties. In the event however, that Lessor should elect to provide
security services, then the cost thereof shall be an Operating Expense.

41.            Reservations.

(a) Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary,
(ii) to cause the recordation of parcel maps and restrictions, (iii) to create
and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Premises by Lessee. Lessor may also: change the
name, address or title of the Building or Project upon at least 90 days prior
written notice; provide and install, at Lessee’s expense, Building standard
graphics on the door of the Premises and such portions of the Common Areas as
Lessor shall reasonably deem appropriate; grant to any lessee the exclusive
right to conduct any business as long as such exclusive right does not conflict
with any rights expressly given herein; and to place such signs, notices or
displays as Lessor reasonably deems necessary or advisable upon the roof,
exterior of the Building or the Project or on pole signs in the Common Areas.
Lessee agrees to sign any documents reasonably requested by Lessor to effectuate
such rights. The obstruction of Lessee’s view, air, or light by any structure
erected in the vicinity of the Building, whether by Lessor or third parties,
shall in no way affect this Lease or impose any liability upon Lessor.

(b)

 

GE

INITIALS

 

PAGE 16 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

(c) Lessee shall not: (i) use a representation (photographic or otherwise) of
the Building or Project or their name(s) in connection with Lessee’s business;
or (ii) suffer or permit anyone, except in emergency, to go upon the roof of the
Building.

42.            Performance Under Protest. If at any time a dispute shall arise
as to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid “under protest” with 6
months shall be deemed to have waived its right to protest such payment.

43.            Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

44.            Conflict. Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

45.            Offer. Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46.            Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

47.            Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.

48.            Arbitration of Disputes. An Addendum requiring the Arbitration of
all disputes between the Parties and/or Brokers arising out of this Lease

☑ is ☐ is not attached to this Lease.

49.            Americans with Disabilities Act. Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation. In the event that
Lessee’s use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee’s expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1.            SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

2.            RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING AND SIZE OF THE
PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

GE

INITIALS

 

PAGE 17 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at: LA JOLLA, CA                                         
                        Executed at:                                        
                                             On:
1/27/13                                        
                                                    
On:                                     
                                                              By LESSOR:    By
LESSEE: AG/Touchstone TP, LLC,                                         
                            DermTech
International,                                                                 
a Delaware limited liability company                                        
           a California corporation                                       
                              By: /s/ John Dobak                                
                                            By: Touchstone Investments,
Inc.,                                                          Name Printed:
John Dobak                                                            
                a California corporation                
                                         Title:
CEO                                        
                                               Title: Its
Manager                                        
                                          
By:                                     
                                                             

 

By: /s/ Gregory Erickson                                        
                           

   Name Printed:                                   
                                               Name Printed: Gregory
Erickson                                                           
Title:                                     
                                                          
Title: President                                  
                                                      
Address: *                                   
                                                      Address:
*                                         
                                                     

                                                                    
                                    

                                                                    
                                    

   Telephone:(    )                               
                                             
                                                                                
                                 
Facsimile:(    )                               
                                                   
Email:                                     
                                                        
                                                                                
                                  Email:                                     
                                                           
Federal ID No.                                  
                                              
Telephone:(    )                              
                                                     

Facsimile:(    )                                                             
                     

Email:                                                                   
                               

   Email:                                     
                                                                
Federal ID No.                                  
                                                      LESSOR’S BROKER:   
LESSEE’S BROKER:                                       
                                                                         
                                                                                
                                                               
                                                                         
                                                                                
                         Attn:                                     
                                                                 
Attn:                                     
                                                           
Title:                                     
                                                                  
Title:                                     
                                                          
Address:                                     
                                                           
Address:                                     
                                                     
                                                                                
                                                                      
                                                                  
                                                                                
                                Telephone: (    )                              
                                                     
Telephone:(    )                               
                                             
Facsimile: (    )                              
                                                         
Facsimile:(    )                               
                                              
Email:                                     
                                                                
Email:                                     
                                                          Federal ID
No.                                        
                                                Federal ID
No.                                        
                                       
Broker/Agent DRE License #:                               
                                Broker/Agent DRE License
#:                                                       
                                                                                
                                                                      
                                                                  
                                                                                
                                                                      
                                                                  

NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017.

Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

 

GE

INITIALS

 

PAGE 18 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

© Copyright 2002 - By AIR Commercial Real Estate Association.

All rights reserved. No part of these works may be reproduced in any form
without permission in writing.

 

GE

INITIALS

 

PAGE 19 OF 19

 

JD

INITIALS

©2002 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTON-7-03/10E



--------------------------------------------------------------------------------

LOGO [g790602gra003.jpg]

RULES AND REGULATIONS FOR

STANDARD OFFICE LEASE

Dated: January 25, 2013

By and Between AG/Touchstone TP, LLC, and DermTech International

GENERAL RULES

1.    Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.

2.    Lessor reserves the right to refuse access to any persons Lessor in good
faith Judges to be a threat to the safety and reputation of the Project and its
occupants.

3.    Lessee shall not make or permit any noise or odors that annoy or interfere
with other lessees or persons having business within the Project.

4.    Lessee shall not keep animals or birds within the Project, and shall not
bring bicycles, motorcycles or other vehicles into areas not designated as
authorized for same.

5.    Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.

6.    Lessee shall not alter any lock or install new or additional locks or
bolts.

7.    Lessee shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.

8.    Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Project.

9.    Lessee shall not suffer or permit anything in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Project.

10.    Furniture, significant freight and equipment shall be moved into or out
of the building only with the Lessor’s knowledge and consent, and subject to
such reasonable limitations, techniques and timing, as may be designated by
Lessor. Lessee shall be responsible for any damage to the Office Building
Project arising from any such activity.

11.    Lessee shall not employ any service or contractor for services or work to
be performed in the Building, except as approved by Lessor.

12.    Lessor reserves the right to close and lock the Building on days and
times other than Building Hours. If Lessee uses the Premises during such
periods, Lessee shall be responsible for securely locking any doors it may have
opened for entry.

13.    Lessee shall return all keys at the termination of its tenancy and shall
be responsible for the cost of replacing any keys that are lost.

14.    No window coverings, shades or awnings shall be installed or used by
Lessee.

15.     No Lessee, employee or invitee shall go upon the roof of the Building.

16.    Lessee shall not suffer or permit smoking or carrying of lighted cigars
or cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.

17.    Lessee shall not use any method of heating or air conditioning other than
as provided by Lessor.

18.     Lessee shall not install, maintain or operate any vending machines upon
the Premises without Lessor’s written consent.

19.    The Premises shall not be used for lodging or manufacturing, cooking or
food preparation, other than microwave and coffee maker.

20.    Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.

21.    Lessor reserves the right to waive any one of these roles or regulations,
and/or as to any particular Lessee, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such Lessee.

22.    Lessee assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.

23.    Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants. Lessee agrees to abide by
these and such rules and regulations.

PARKING RULES

1.    Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called “Permitted Size Vehicles.”
Vehicles other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles.”

2.    Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.

3.    Parking stickers or identification devices shall be the property of Lessor
and be returned to Lessor by the holder thereof upon termination of the holder’s
parking privileges. Lessee will pay such replacement charge as is reasonably
established by Lessor for the loss of such devices.

4.    Lessor reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.

 

GE

INITIALS

 

PAGE 1 OF 2

 

JD

INITIALS

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM OFG-1-9/99E



--------------------------------------------------------------------------------

5.        Lessor reserves the right to relocate all or a part of parking spaces
from floor to floor, within one floor, and/or to reasonably adjacent offsite
location(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same compiles with applicable laws, ordinances and
regulations.

6.        Users of the parking area will obey all posted signs and park only in
the areas designated for vehicle parking.

7.        Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle. Lessor will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.

8.        Validation, if established, will be permissible only by such method or
methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.

9.        The maintenance, washing, waxing or cleaning of vehicles in the
parking structure or Common Areas is prohibited.

10.      Lessee shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws
and agreements.

11.      Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.

12.      Such parking use as is herein provided is intended merely as a license
only and no bailment is intended or shall be created hereby.

NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

GE

INITIALS

 

PAGE 2 OF 2

 

JD

INITIALS

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM OFG-1-9/99E



--------------------------------------------------------------------------------

Addendum to Lease

This Addendum, dated January 25, 2013, constitutes an addendum to that certain
Standard Multi-Tenant Office Lease—Net (“the Lease”) dated January 25, 2013, by
and between (1) AG/Touchstone TP, LLC, a Delaware limited liability company
(“Lessor”), and (2) DermTech International, a California corporation (“Lessee”).
Defined (capitalized) terms used in this Addendum shall have the same meanings
as in the Lease. Lessor and Lessee hereby supplement and amend the Lease as
follows, and in the event of a conflict between the terms of the Lease and the
terms of this Addendum, the terms of this Addendum shall prevail.

1.2    Premises. As used herein, “the Building” means the building commonly
known as 11099 North Torrey Pines Road, San Diego, California 92037. The
“Premises” consists of approximately 8,497 rentable square feet on the first
floor of the Building and is commonly known as Suite 100. The location of the
Premises is generally depicted on Exhibit 1 attached hereto. In connection with
this Lease, Lessee shall have the right to use, at no additional cost, 24
unreserved parking spaces in the Common Area. The Building, the land owned by
Lessor on which the Building is situated, and all other improvements on such
land are herein referred to as “the Project.” The Project is part of a
multi-parcel subdivision (“the Office Center”) on which other office buildings
are situated. The other buildings in the Office Center are not owned by Lessor.
The Office Center is subject to that certain Reciprocal Easement Agreement
recorded June 30, 1988, as Document No. 88-223085, as amended by the First
Amendment to Reciprocal Easement Agreement recorded December 30, 1988. Such
agreements are herein collectively referred to as “the REA.”

1.3    Term. The Original Term of this Lease shall commence on the Commencement
Date (defined below) and expire on the date (“the Expiration Date”) that is
(l) eight months after the Commencement Date if the Commencement Date is the
first day of a calendar month or (2) eight months after the first day of the
calendar month after the Commencement Date if the Commencement Date is other
than the first day of a calendar month. As used herein, “Commencement Date”
shall mean the date on which Lessor achieves Substantial Completion (defined
below) of Lessor’s Work (defined below). As used herein, “the Target
Commencement Date” shall mean the date that is 35 days after the date of this
Lease.

1.8    Agreed Use. Lessee’s Agreed Use is research and development and related
laboratory, office, and administrative uses, as permitted by applicable zoning
and, subject to Lessor’s consent, any other use permitted under Applicable
Requirements.

1.12    Business Hours for the Building. Lessee shall have access to the
Premises 24 hours per day, seven days per week; however, Lessor may, by use of
electronic access cards or similar devices, restrict access to the Building at
all times other than Business Hours. As used herein, the term “Business Hours”
shall mean 8:00 a.m. to 6:00 p.m. Monday through Friday (excluding Building
Holidays) and 9:00 a.m. to 1:00 p.m. on Saturdays (excluding Building Holidays).
As used herein, the term “Building Holidays” shall mean the dates of the
observation of New Year’s Day, President’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day, and any other holidays now or in the
future customarily recognized as holidays for private sector businesses. At the
time Lessee takes possession of the Premises, Lessor

 

1



--------------------------------------------------------------------------------

shall furnish to Lessee, at Lessor’s cost, a sufficient number of electronic
access cards for Lessee’s employees. Access cards for subsequently hired
employees or replacement access cards for Lessee’s current employees shall be
issued by Lessor subject to Lessor’s then current reasonable fee.

2.10     Common Areas. Lessee acknowledges and agrees that (1) the portion of
the Project depicted on Exhibit 3 attached hereto is referred to as “the
Excluded Area,” (2) although the Excluded Area is part of the legal lot and tax
parcel that comprise the Project, the Excluded Area is not part of the Common
Area, and (3) Lessor may subdivide, use, and/or develop the Excluded Area, as
Lessor may, in Lessor’s sole discretion, determine. Lessor shall not exercise
Lessor’s reserved rights to make changes to the Common Area in a manner that
materially and adversely affects Lessee’s use of the Premises, excluding dust,
noise, and similar interference during periods of construction, provided that
the construction is diligently pursued in a reasonable manner. Lessor reserves
the right to allocate parking spaces as reserved for use by other tenants of the
Project.

4.2.1      Included Operating Expenses—REA. In addition to the items listed in
Paragraph 4.2(a) of the Lease, Operating Expenses shall include expenses
assessed to Lessor under the REA.

4.2.2      Excluded Operating Expenses. Operating Expenses do not include the
following:

4.2.2.1    Any fines, penalty charges, or interest incurred by Lessor due to
violation of any Applicable Requirements or late payment.

4.2.2.2    Costs related to casualty or as a result of condemnation,
construction defect or code violation.

4.2.2.3    Expenses incurred in connection with the services provided to others
but not to Lessee.

4.2.2.4    Expenses incurred in connection with leasing, drafting, or enforcing
leases in the Project, such as, but not limited to, (1) real estate broker’s
commission, (2) accounting, legal, architectural, space planning, or engineering
fees, or (3) advertising or promotions costs.

4.2.2.5    Repairs and maintenance necessary because of negligence or willful
misconduct of other tenants, their officers, agents, employees, invitees,
licensees, and those parties working through or under those tenants.

4.2.2.6    Costs for alterations of other tenants’ premises prior to and during
duration of leases.

4.2.2.7    Interest and principal payment on mortgages, ground leases and other
debt costs.

 

2



--------------------------------------------------------------------------------

4.2.2.8    Management fees; however, Lessee shall be obligated to pay the
separate management fee described below.

4.2.3      Audit Rights. Lessor shall keep complete and accurate records in
accordance with good bookkeeping and accounting practices regarding all
Operating Expenses. Lessee shall have the right to audit such records for each
calendar year during the Term by notifying Lessor within 12 months following the
later of the end of each such calendar year or 120 days after Lessor has
furnished Lessee a statement of such actual Operating Expenses. If an audit
reveals that Lessor has overcharged Lessee for Operating Expenses, Lessor shall
refund the amount overcharged within 10 days after such determination has been
made. If Lessor has overcharged Lessee by more than 5 percent of Lessee’s Share
of Operating Expenses for a calendar year, Lessor shall refund the overcharged
amount and, in addition, shall pay the costs of Lessee’s audit related to such
calendar year.

4.2.4      Management Fee. In lieu of including management costs (i.e., fees
paid to third-party managers or Lessor’s direct costs for self-managing the
Project) in Operating Expenses and paying Lessee’s Share thereof, commencing on
the Commencement Date and continuing through the Term, Lessee shall pay to
Lessor monthly on the first day of each calendar month as Additional Rent a
separate management fee equal to 3.5 percent of the then current monthly Base
Rent and Tenant’s Share of Operating Expenses.

4.2.5      Allocation of Real Property Taxes. In addition to the above
exclusions, Operating Expenses shall not include Real Property Taxes
attributable to the Excluded Area. If the Excluded Area is not assessed as a
separate tax parcel, then the Real Property Taxes attributable to the Excluded
Area shall be deemed to mean the sum of (1)10 percent of the assessed land value
of the Project and (2) 100 percent of the assessed value of improvements
subsequently constructed by Lessor on the Excluded Area.

4.2.6      Deductible Responsibility. With respect to all policies of insurance
maintained by Lessor pursuant to this Lease, the policies shall have claim
deductible amounts that are commercially reasonable and generally consistent
with prudent commercial practices of lessors in San Diego County as such
practices may change from time to time during the term of this Lease. Lessee’s
obligation with respect to payment of any deductible amount under Lessor’s
liability, fire and/or casualty policies of insurance shall be as follows:

4.2.6.1    If the damage or destruction is caused by a negligent or intentional
act or omission by Lessee or Lessee’s agents, employees, or contractors or
otherwise arises out of the operation of Lessee’s business and/or occupancy of
the Premises, Lessee shall pay the full deductible amount.

4.2.6.2    If the damage or destruction is caused by a negligent or intentional
act or omission by another lessee of the Building or such other lessee’s agents,
employees or contractors or otherwise arises out of the operation of such other
lessee’s business and/or such other lessee’s occupancy of another portion of the
Building, such other lessee shall pay the full deductible amount, Lessee shall
have no responsibility or liability therefor, and such amount shall not be
included as an element of Operating Expenses.

 

3



--------------------------------------------------------------------------------

4.2.6.3     If the damage or destruction arises from any cause other than a
cause described in Sections 4.2.6.1 or 4.2.6.2, the deductible amount shall be
an item of Operating Expenses, and Lessee shall pay Lessee’s pro rata share in
accordance with the terms of this Lease.

6.2          Hazardous Materials. In addition to the provisions of Paragraph 2.2
of the Lease, Lessor represents and warrants that Lessor has no actual knowledge
of the presence on the Premises of any Hazardous Materials stored or maintained
in violation of Applicable Requirements. Lessor shall indemnify, defend,
protect, and hold harmless Lessee, Lessee’s agents, contractors, stockholders,
directors, successors, representatives, and assigns from and against, all
losses, costs, claims, liabilities, and damages in connection with any Hazardous
Material (1) present prior to the Commencement Date in, on, or about the Project
or the soil, improvements, groundwater, or surface water thereof or (2) released
after the Commencement Date on, in, or about the Project by Lessor or Lessor’s
employees, agents, or contractors.

6.2.1    Definition of Hazardous Materials. As used herein, the term “Hazardous
Materials” means any hazardous or toxic substance, material or waste that is or
becomes regulated by any local governmental authority, California, or the United
States government. The term “Hazardous Materials” includes, without limitation,
any material or substance that is (i) defined as a “hazardous waste,” “extremely
hazardous waste,” or “restricted hazardous waste” under Section 25515 or 25117
or listed pursuant to Section 25140 of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“hazardous substance” under Section 25316 of the California Health and Safety
Code, Division 2, Chapter 6.8 (Carpenter-Presly-Tanner Hazardous Materials
Account Act), (iii) defined as a “Hazardous Materials,” “hazardous substance,”
or “hazardous waste” under Section 25501 of the California Health and Safety
Code, Division 20, Chapter 6.95 (Hazardous Materials), (iv) petroleum,
(v) asbestos, (vi) listed under Article 9 and defined as hazardous or extremely
hazardous pursuant to Article 11 of Title 22 of the California Administrative
Code, Division 4, Chapter 20, (vii) designated as a “hazardous substance”
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
section 1317), (viii) defined as a “hazardous waste” pursuant to Section 1004 of
the Federal Resource Conversation and Recovery Act, 42 U.S.C. section 6901, et
seq. (42 U.S.C section 6903), (ix) defined as “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. section 9601, et seq. (42 U.S.C. section 9601), or
(x) any other material, substance, product or compound for which Lessee must
obtain a license or permit from California Department of Health Services or
similar federal, state, or local agency lawfully to use or store such material,
substance, product or compound anywhere in the Project. Any references in the
Lease to Hazardous Substances shall be deemed to mean Hazardous Materials, as
defined above.

6.2.2    Prohibition/Compliance. Lessee shall not cause or permit Lessee’s
agents, employees, or contractors to bring, keep, or use in or about the Project
any Hazardous Materials in violation of Applicable Requirements. If Lessee
breaches the obligation stated in the preceding sentence, then Lessee shall
indemnify, defend and hold harmless Lessor, its agents and contractors from any
and all claims, judgments, damages, penalties, fines, costs, liabilities,

 

4



--------------------------------------------------------------------------------

or losses (including, without limitation, diminution in value of the Premises,
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Premises, damages arising from any adverse impact on marketing of
space in the Premises and sums paid in settlement of claims, attorney’s fees,
consultant’s fees and expert’s fees) to the extent arising as a result of such
breach; however, the foregoing indemnification obligation shall not cover losses
and damages to the extent caused by Lessor’s negligence, willful misconduct or
breach of this Lease. Lessee’s indemnification obligation includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Materials present in the air, soil or ground water above on or
under the Project. Without limiting the foregoing, if the presence of any
Hazardous Materials on the Premises, the Project, or any adjacent property,
caused by Lessee’s employees, agents, or contractors results in any unlawful
contamination of the Premises, the Project, or adjacent property, Lessee shall
promptly take all actions at its sole expense as are necessary to ensure that,
with respect to such unlawful contamination, the Premises, the Project, and any
adjacent property meets all Applicable Requirements in effect now or in the
future, including Applicable Requirements by any governmental agency or imposed
by any governmental order or court having jurisdiction over the Premises, the
Project, or any adjacent property, provided that Lessor’s approval of such
action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises.

6.2.3    Business. Lessor acknowledges that this Paragraph 6.2 does not prohibit
Lessee from operating its business in the Premises as described in Paragraph 1.8
above. Lessee may operate its business according to the custom of the industry
so long as the use or presence of Hazardous Materials is strictly and properly
monitored according to all Applicable Requirements and pursuant to and in
compliance with all required licenses, approvals, and permits. As a material
inducement to Lessor to allow Lessee to use Hazardous Materials in connection
with its business, Lessee agrees to deliver to Lessor prior to the Commencement
Date a list identifying each type of Hazardous Materials to be present on the
Premises and setting forth any and all governmental approvals, licenses, or
permits required in connection with the presence of such Hazardous Materials on
the Premises (“Hazardous Materials List”). Lessee shall deliver to Lessor upon
Lessor’s written request an updated Hazardous Materials List. Lessee shall
deliver to Lessor true and correct copies of the following documents
(hereinafter referred to as the “Documents”) relating to the handling, storage,
disposal and emission of Hazardous Materials prior to the Commencement Date or,
if unavailable at that time, concurrent with the receipt from or submission to a
governmental agency: licenses, permits, approvals, reports and correspondence,
storage and management plans, notice of violations of any laws, plans relating
to the installation of any storage tanks to be installed in or under the Project
(provided that said installation of tanks shall be permitted only after Lessor
has given Lessee its written consent to do so, which consent may be withheld in
Lessor’s sole and absolute discretion), and all closure plans or any other
documents required by any and all federal, state and local governmental agencies
and authorities for any storage tanks installed in, on, or under the Project for
the closure of any such tanks. Lessee is not required, however, to provide
Lessor with any portion(s) of the Documents containing information of a
proprietary nature that do not contain a reference to any Hazardous Materials or
hazardous activities.

 

5



--------------------------------------------------------------------------------

6.2.4    Inspection/Compliance. Lessor and Lessor’s Lender and consultants shall
have the right to enter into the Premises at any time in the case of an
emergency, the determination of which shall require Lessor to be reasonable, and
otherwise at reasonable times with reasonable notice (of at least 48 hours) for
the purpose of inspecting the condition of the Premises and for verifying
compliance by Lessee with this Lease, provided that Lessor and its agents or
employees comply with Lessee’s risk management policies (which may include
having such person escorted at all times by an employee of Lessee and having
such person execute Lessee’s non-disclosure/confidentiality agreement). In
addition, except in the case of emergencies, Lessor agrees to reasonably
reschedule any entry upon the Premises made in accordance with this Lease if
Lessee notifies Lessor in writing that the proposed entry will materially and
adversely affect Lessee’s business operations. Lessor shall use reasonable
efforts to provide Lessee with notice in the event of an emergency. In the event
of any entry by Lessor onto the Premises, Lessor shall be subject to Lessee’s
reasonable security requirements and shall use its best efforts not to interfere
with the conduct of Lessee’s business. Lessor shall pay the cost of any such
inspections, unless a material violation by Lessee is found to exist or be
imminent, or the inspection is requested or ordered of Lessee by a governmental
authority and Lessee has failed to adequately respond. In such case, Lessee
shall, upon request, reimburse Lessor for the reasonable cost of such
inspections, provided that such inspection is directly related to the violation
or contamination.

6.2.5    Clearances Required upon Surrender. At the time Lessee surrenders
possession of the Premises following expiration of the term or termination of
this Lease, Lessee shall deliver to Lessor written evidence that (1) Lessee has
obtained from all appropriate governmental agencies approval of decontamination
of the Premises and decommissioning of any licenses, permits, or approvals
received by Lessee pertaining to Hazardous Materials used or stored by Lessee at
the Project (collectively, “Surrender Approvals”) and (2) Lessee has removed
from the Project all Hazardous Materials brought onto the Project by or for
Lessee or Lessee’s employees, agents, or contractors. Lessee shall be deemed to
be a holdover tenant if (1) Lessee has not obtained all Surrender Approvals at
the time Lessee surrenders possession and (2) Lessor may not lawfully allow
occupancy of the Premises without such Surrender Approvals (e.g., if (1) Lessee
used radioactive materials in the Premises pursuant to a license or permit
issued by an agency of California and (2) at the time Lessee surrendered
possession, the agency had not approved the Premises to be occupied by another
tenant until the license or permit was fully decommissioned, then Lessee would
be deemed to be a holdover tenant until the agency decommissioned the license
and allowed the Premises to be re-occupied).

8.7           Lessor’s Indemnity. Except for Lessee’s negligence or willful
misconduct or breach of the Lease and subject to the waiver of subrogation
contained in Paragraph 8.6 of the Lease, Lessor shall indemnify, protect,
defend, and hold harmless Lessee and Lessee’s agents, partners and lenders from
and against any and all claims and/or damages, liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities to the extent
arising out of, involving or in connection with Lessor’s ownership and operation
of the Project to the extent due to the negligence, willful misconduct or breach
of the Lease by Lessor.

 

6



--------------------------------------------------------------------------------

9.6            Lessee’s Remedies. In addition to the remedies in Paragraph 9.6
of the Lease, Lessee shall have the right to terminate this Lease following
Premises Partial Damage under the following circumstances:

9.6.1    If the Premises or the Building suffers damage from a casualty, then
Lessee may terminate this Lease if (l) the damage materially impairs Lessee’s
use of the Premises and (2) either (i) the reasonably estimated time to repair
the damage exceeds 180 days or (ii) Lessor has failed to complete Lessor’s
repair work within the Repair Period (defined below) and such failure continues
for 30 days following delivery by Lessee to Lessor of written notice that Lessee
elects to terminate this Lease if Lessor’s repair work is not completed within
30 days after delivery of the notice. As used herein, the term “Repair Period”
shall mean the longer of (1) a period commencing on the date of the casualty and
expiring 180 days thereafter or (2) a period commencing on the date of the
casualty and expiring on the date Lessor has specified in a written notice
delivered to Lessee as Lessor’s estimate of the reasonable time to repair;
however, if, within 60 days following the date of the casualty, Lessor fails to
deliver to Lessee a written notice that specifies Lessor’s estimate of the
reasonable time to repair, then the Repair Period shall be for 180 days
following the date of the casualty. In the case of termination when the
reasonably estimated time to repair exceeds 180 days, Lessee must deliver to
Lessor written notice of Lessee’s election to terminate within 30 days following
the date of Lessee’s receipt from Lessor of written notice that the reasonably
estimated time to repair exceeds 180 days and such termination shall be
effective upon Lessor’s receipt of the notice or such later date specified in
the notice not exceeding 90 days after Lessor’s receipt of the notice. In the
case of termination when Lessor has not completed Lessor’s repair work within
the Repair Period, Lessee must deliver Lessee’s 30-day notice prior to Lessors
completion of Lessor’s repair work and termination shall be effective upon
expiration of the 30-day period.

9.6.2    If at any time during the last six months of this Lease the Premises is
damaged and (1) such damage materially affects Lessee’s use of the Premises, and
(2) the cost of repair exceeds two months’ Base Rent then Lessee may terminate
this Lease following the occurrence of such damage by giving a written
termination notice to Lessor within 30 days after the date of occurrence of such
damage. If Lessee elects to terminate this Lease as allowed under the preceding
sentence, then (l) such termination shall be effective as of the date Lessee
specifies in such notice and (2) the obligations of the Parties under this Lease
shall be the same as if this Lease naturally expired on the date of such
termination.

10.1          Real Property Taxes. The definition of Real Property Taxes
includes use taxes that may subsequently imposed by the city of San Diego or
other governmental entity with respect to Rent paid under this Lease; however,
with respect to such use taxes or other Real Property Taxes that are assessed
with reference to the amount of Rent paid to Lessor, Lessee shall pay
100 percent of such taxes attributable to Rent paid by Lessee, and such taxes
shall not be included in Operating Expenses.

11.1          Services Provided by Lessor. In addition to its obligations
provided in Paragraph 11.1 of the Lease, Lessor shall provide DI water, e-power
and vacuum services to the Premises in amounts and at levels that are reasonably
required for the operation of a laboratory facility.

 

7



--------------------------------------------------------------------------------

11.3    Hours of Service. All utility services to the Premises shall be provided
on a 24-hours-per-day, 7-days-per-week basis.

11.5    Service Interruption. Notwithstanding any provision of the Lease to the
contrary and subject to force majeure, if Lessee is prevented from using the
Premises, or any portion thereof, for three consecutive business days as a
result of any failure by Landlord to provide the services required by Paragraph
11, then Rent shall be abated or reduced, as the case may be, after expiration
of such three-day period for such time that Lessee continues to be so prevented
from using the Premises, or portion thereof, in the proportion that the rentable
area of the portion of the Premises that Lessee is prevented from using bears to
the total rentable area of the Premises.

12.1    Permitted Lease Assignments. As used in this Lease, the definition of an
assignment shall include (1) a transfer of more than 50 percent of the ownership
interests (shares, partnership interests, membership interests, etc.) of Lessee,
(2) Lessee’s merger or consolidation with another entity, and/or (3) a sale of
substantially all of Lessee’s assets. Notwithstanding the foregoing, however,
Lessor’s consent shall not be required for an assignment of this Lease (i) to
any person(s) or entity that controls, is controlled by, or is under common
control with Lessee, (ii) to any entity resulting from the merger, acquisition,
consolidation, or other reorganization with Lessee, whether or not Lessee is the
surviving entity, (iii) to any person or legal entity that acquires all or
substantially all of the assets or stock of Lessee (each of the foregoing is
hereinafter referred to as a “Tenant Affiliate”), provided that before such
assignment shall be effective, (a) the Tenant Affiliate shall deliver to Lessor
a written document by which the Tenant Affiliate assumes the obligations of
Lessee under this Lease if the transaction involves an actual assignment of this
Lease (e.g., if this Lease is assigned in connection with a sale of Lessee’s
assets), (b) Lessor shall be given written notice of such assignment, including
a copy of the document(s) that evidence the assignment, and (c) the use of the
Premises by the Tenant Affiliate shall be as set forth in Paragraph 1.8 above.
The term “control” means possession, directly or indirectly, of the power to
direct or cause the direction of the management, affairs, and policies of
anyone, whether through the ownership of voting securities, by contract, or
otherwise.

12.2    Lessor’s Consent to Assignment or Subletting/Excess Rent. Except in
connection with a transfer or assignment to a Tenant Affiliate, Lessor shall
have 20 days following receipt by Lessor of the documents to be reviewed in
connection with the proposed assignment or subletting within which to provide to
Lessee written notice of Lessor’s approval or disapproval. Any request for
Lessor’s consent to an assignment or subletting (other than to a Tenant
Affiliate) shall be accompanied by appropriate financial information pertaining
to the proposed assignee or sublessee, including a financial statement
(consisting of balance sheet and income and expense statement for the preceding
12 months, certified as accurate by the proposed assignee or sublessee) and tax
returns for the preceding two tax years. For transfers other than to a Tenant
Affiliate, Lessee shall pay to Lessor, as additional Rent, if and when received
by Lessee, 50 percent of all Excess Rent (defined below) received by Lessee for
(l) the assignment of this Lease or (2) subleasing the Premises if 25 percent or
more of the floor area of the Premises is occupied by subtenants. As used
herein, the term “Excess Rent” means the amount that the assignee or subtenant
is to pay to Lessee in excess of the Rent due under this Lease, whether such
payment shall

 

8



--------------------------------------------------------------------------------

be in the form of an increased monthly or annual rental, lump sum payment in
consideration of the assignment or sublease or consideration of any other form,
including a sale of goodwill and/or a covenant not to compete or payment for
furniture, fixtures or inventory in an amount in excess of the reasonable value
thereof after first deducting the reasonable costs incurred by Lessee in
obtaining the assignment or sublease, including, without limitation, reasonable
brokerage commissions, reasonable costs of leasehold improvements made by
Lessee, legal fees, and any other concessions reasonably required to induce the
subtenant or assignee. If Excess Rent is being determined for subtenant(s) that
occupy(ies) less than all of the Premises, then Excess Rent shall be the
difference between (1) the amount of the rent and other amounts paid by the
subtenant and (2) the amount of Rent due under this Lease multiplied by a
fraction, the numerator of which is the floor area of the Premises occupied by
the subtenant(s) and the denominator of which is the total floor area of the
Premises.

23.       Notices. Any notice described in Paragraph 13.1 of the lease to
establish the existence of a Breach shall be in lieu of (not in addition to) any
notice required by statute to initiate a special proceeding for unlawful
detainer. As an alternative to the means of service of notices described in
Paragraph 23 of this Lease, any notices required to be served as a condition
precedent to the initiation of a special proceeding for unlawful detainer
(including any notices under Paragraph 13.1 of this Lease) may be served in
accordance with California law pertaining to service of such notices. With
respect to all notices, the Parties acknowledge and agree that, in addition to
the manner of delivery provided in Paragraph 23.1 of this Lease, notices may be
delivered by FedEx or other similar overnight delivery service that provides
evidence of receipt. If notice is delivered by FedEx or such other overnight
delivery service, the notice shall be deemed delivered as of the date shown by
the evidence of receipt (or the first business day thereafter if the day of
receipt is not a business day). The Parties’ addresses for notice and delivery
of Rent are:

 

    Notices to Lessor:

 

Allan Sternberg

 

Angelo, Gordon & Co.

    and:

 

Greg Erickson

 

Touchstone Investments

    Rent to Lessor:

 

AG/Touchstone TP, LLC

    Notices to Lessee:

 

DermTech International

 

11099 North Torrey Pines Road, Suite 100

 

La Jolla, California 92037

 

9



--------------------------------------------------------------------------------

31.          Attorney’s Fees. Lessor shall be entitled to recover reasonable
attorney’s fees incurred in connection with (1) any hearing or motion for
assumption or rejection of this Lease under Title 11 of the United States Code
and (2) any hearing or adversary proceedings related to this Lease in any
bankruptcy case filed by or against Lessor.

34.          Signage. Lessor shall, at Lessee’s cost, provide Lessee with
standard lobby and directional signage. Lessee may, at Lessee’s expense, place
on the primary entrance door to the Premises Lessee’s name and logo.

50.          Arbitration. If (1) either Party to this Lease asserts against the
other Party a claim or cross-claim that relates to this Lease, the Premises, or
the Project, whether such claim is founded upon contract, tort, or equity, and
(2) the amount in controversy with respect to such claim exceeds the then
current jurisdictional limit of Small Claims Court or the primary relief sought
by the claimant is not relief that may be awarded in Small Claims Court (e.g.,
injunctive relief), such claim or cross-claim shall be submitted to arbitration,
and in connection with such arbitration, the following shall apply:

50.1    The arbitration shall be conducted by a single arbitrator. The
arbitrator shall be selected by the Parties; however, if after 10 days the
Parties cannot agree upon the selection of an arbitrator, the arbitrator shall
be selected pursuant to the Code of Civil Procedure sections 1280, et seq.

50.2    The venue for the arbitration shall be in San Diego County, California.

50.3    The parties shall have the right to conduct full discovery.

50.4    Pending issuance of the arbitrator’s award, the Parties shall equally
pay all fees and administrative expenses charged by the arbitrator. Following
issuance of the arbitrator’s award, the arbitrator may, in the arbitrator’s
discretion, award to the prevailing Party the amount incurred by the prevailing
Party for the arbitrator’s fees and administrative expenses.

50.5    After issuance of the arbitrator’s award, either Party may file a
petition to have the award entered as a judgment.

Notwithstanding the foregoing, this paragraph shall not apply to (1) any civil
action commenced by Lessor for unlawful or forcible detainer against Lessee
and/or any other occupants of the Premises (i.e., if Lessor sues Lessee to
recover possession of the Premises in a civil action for unlawful detainer, the
arbitration provision shall not apply) or (2) any action that may be initiated
and determined in Small Claims Court.

51.          Delivery of Financial Statements. For purposes of this Lease,
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ Global
Market, American Stock Exchange or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the stock
of Lessee). If Lessee is not listed or quoted on a Principal Market and
(1) Lessor is in the process of selling or refinancing the Building or
(2) Lessor is obligated under loan documents executed by Lessor to deliver
tenant

 

10



--------------------------------------------------------------------------------

financial statements to Lessor’s lender, Lessee shall, within 20 days following
Lessor’s written request therefor (but not more than once per year), deliver to
Lessor Lessee’s most recently prepared financial statement as maintained by
Lessee for the period commencing at the beginning of the then current fiscal
year; however, Lessee’s obligation to deliver Lessee’s financial statement shall
be subject to Lessee’s receipt from Lessor of a writing signed by Lessor and
Lessor’s lender or the prospective buyer or lender, as the case may be, agreeing
that the information contained in Lessee’s financial statement shall be
confidential. As used herein, the term “financial statement” shall mean a
detailed balance sheet and detailed statement of income and expenses prepared in
accordance with generally accepted accounting principles and otherwise in the
manner Lessee customarily prepares such documents.

52.          Lessor’s Work. Lessor has caused to be prepared a schematic space
plan (“the Space Plan”) pertaining to the proposed interior improvements to be
constructed in the Premises. A copy of the Space Plan is attached hereto as
Exhibit 1. The work to be installed in the Premises shown in the Space Plan and
the narrative description contained in Exhibit 2 is herein referred to as
“Lessor’s Work.” Lessor shall, pursuant to a written contract (“the Improvement
Contract”), engage the services of a contractor (“Contractor”) to construct and
install Lessor’s Work in the Premises in an expeditious, diligent and
workmanlike manner.

52.1    Payment For Lessor’s Work. Lessor shall pay for the costs of
accomplishing Lessor’s Work, and in no event shall Lessee have an obligation to
contribute to such costs.

52.2    Substantial Completion. Once commenced, Lessor shall diligently proceed
to achieve Substantial Completion of Lessor’s Work and deliver to Lessee vacant
possession of the Premises by the Target Commencement Date. As used herein, the
term “Substantial Completion” shall mean that Lessor shall have substantially
completed Lessor’s Work, with the exception of minor punch list items that do
not materially impede Lessee’s moving into the Premises for Lessee’s use and
occupancy of the Premises. Following Substantial Completion, repair and/or
replacement of any portion of Lessor’s Work shall be subject to the other
provisions of this Lease regarding maintenance and repair of the Premises;
however, if any portion of Lessor’s Work that requires repair or replacement is
covered by a guaranty or warranty by the Contractor, a subcontractor and/or a
material supplier, Lessor shall assign to Lessee such guaranty or warranty. In
addition to (1) any warranties or guaranties issued by the Contractor,
subcontractors, or material suppers relating to Lessor’s Work and (2) Lessor’s
warranty in Paragraph 2.2 of the Lease, Lessor warrants that Lessor’s Work shall
be free from material defects for a period of one year following the date of
Substantial Completion.

52.3    Lessee’s Access. While Contractor is performing Lessor’s Work, Lessee’s
contractors shall have reasonable access to the Premises, at no cost and without
payment of any Rent, including Base Rent or Operating Expenses, to install
Lessee’s cables, security system, fixtures, and equipment; however, Lessee’s
contractors shall not impede Contractor’s completion of Lessor’s Work.

53.          Interpretation. Except as the context may otherwise require,
references to “the Lease” shall mean the Standard Multi-Tenant Office Lease—Net
dated January 25, 2013, by and

 

11



--------------------------------------------------------------------------------

between Lessee and Lessor, and “this Lease” shall mean collectively (l) the
Lease and all exhibits attached thereto and (2) this Addendum.

 

Lessor:

    

Lessee:

AG/Touchstone TP, LLC,

a Delaware limited liability company

    

DermTech International,

a California corporation

By Touchstone Investments, Inc.,

a California corporation, its manager

 

        

            

By    /s/ John Dobak                                    

      

Print name    John Dobak                            

      

Title    CEO                                                  

 

By /s/ Gregory Erickson                    

         

     Gregory Erickson, President

       

Schedule of Exhibits

 

        Exhibit 1    

  

Diagram Depicting the Premises/Space Plan

        Exhibit 2

  

Narrative Description of Lessor’s Work

        Exhibit 3

  

Diagram of the Excluded Area

 

12



--------------------------------------------------------------------------------

Exhibit I

Diagram Depicting the Premises/Space Plan

 

Exhibit 1



--------------------------------------------------------------------------------

LOGO [g790602g02x59.jpg]



--------------------------------------------------------------------------------

Exhibit 2

Narrative Description of Lessor’s Work

 

1.

Demo walls in the pre-lab area, cold box, and rear wall of post-lab, copy area

 

2.

Add walls, pre-post lab separation, corporate/R&D separation, gowning areas

 

3.

Electrical along new wall in reagent room

 

4.

Showers

 

5.

Windows: conference room, pre-lab wall, offices

 

6.

Reception glass

 

7.

Pass-through

 

8.

Close off door to glassware washroom

 

9.

No door needed along the back wall of post-lab

 

10.

Controlled access to pre- and post-lab (electronic key)

 

Exhibit 2



--------------------------------------------------------------------------------

Exhibit 3

Diagram of Excluded Space

 

LOGO [g790602g01t26.jpg]

 

Exhibit 3